Title: To Thomas Jefferson from Samuel Huntington, 15 April 1781
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 15 Apr. 1781. Encloses a resolve of Congress of 13 Apr. “directing the Commander in Chief to transmit to the Executives of the several States, Lists of the Names of all the new Levies belonging to each State respectively … and recommending it to the said States to cause Payment to be made to the said new Levies agreeable to such Lists, on Account of the United States.”
